DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the locknut assembly and threaded fasteners, as claimed in claims 9,15,18 , the base valve as claimed in claim 29, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 the limitation of “b)..aligning a first plurality of apertures in a surface of the circular opening…” is confusing.  How can a circular ‘opening’ having a ‘surface’?
Claim 10 contains the same problem.
Claim 8 “the pump assembly” lacks antecedent basis. It appears this claim was intended to depend from claim 4.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1,3,6,7,10,20,22-24 is/are rejected under 35 U.S.C. 102(a1) as anticipated by Nakadate 6,283,259 or, in the alternative, under 35 U.S.C. 103 as obvious over Nakadate 6,283,259 in view of Rottenberger et al. 6,443,272.
Regarding claim 1 Nakadate shows in figures 1 and 3 a hydraulic cylinder inherently comprising a method of assembly; including inserting a first end of an outer tube 13 into a ‘manifold’ 3,43,45; having a circular opening (end cap in the area of numeral 8 in figure 1 covers this opening); aligning a first plurality of apertures 35,37 in a wall of the manifold (see fig 3) with a second plurality of openings 27,29 in a wall of the outer tube 13 (see fig 2), affixing the manifold 3,43,45 to the outer tube 13.
Alternatively it may be said that the ‘manifold’ is considered only as element 43,45.  This element does not have a circular opening.
However note in figure 1 there appears to be an extra sleeve/cylinder (not labeled) perpendicular to lead line 2b, which appears to be attached to/integral with the manifold for securing the manifold 43,45 to the outer tube 13.  However this is not entirely clear from any of the other figures.
The reference to Rottenberger et al. shows a similar vibration damper to that of Nakadate having a ‘manifold’ at 9 that has a circular opening for attachment to a tube 21.
In light of the illustration of figure 1 in Nakadate in the area of lead line 2b one having ordinary skill in the art before the invention was effectively filed would have found it obvious to have modified the manifold 43,45 of Nakadate so that it could be circumferentially attached to the tube (i.e. circumferentially surround the tube) in the manner taught by Rottenberg, to offer a more robust type of connection than what is shown in figure 4 of Nakadate with the flange 85 and w eld arrangement.  This may avoid distortion of the tube 3 during assembly.
Regarding Claim 3, Nakadate discloses inserting a piston (piston 5, Fig. 3) into a pressure tube (Fig. 3 shows piston 5 is inserted inside an inner cylinder 2), wherein the piston is attached to a piston rod (piston rod 6 attached to piston 5, Fig. 3); and inserting the pressure tube into the outer tube (inner cylinder 2 is inserted inside tubular member 13, Fig. 3), such that an annular volume (annular oil passages 19, 21, Fig. 3) is defined between at least a portion of the outer tube (13) and at least a portion of the pressure tube (Fig. 3 shows passages 19, 21 are defined between 13 and 2, Col. 3, Ln. 45-48).
Regarding claims 6,7 it would  have been obvious  to have welded the manifold 43,45 to the tube 13, in Nakadate as modified above, using any well known welding process simply for added securement and as one well known means of connecting mechanical parts together.
Regarding claim 10 note Nakadate shows a sealing arrangement in figure 7,8 at 92.
To have used an O-ring assembly to seal the manifold to the tube in Nakadate, as modified above, would have been obvious to prevent leakage of fluid and reduce any possible vibration noise due to metal on metal contact.
Regarding claim 20 to have made the manifold using a casting process would have been obvious since a ‘casting process’ is one notoriously well known method of manufacturing vehicle suspension components.
Regarding claims 22-24 these limitations are met.
Claim(s) 2,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakadate/Rottenberger as applied to claim 1 above, and further in view of Deigner 5,848,676.
Regarding claim 2 Nakadate fails to explicitly disclose wherein the outer tube is constructed of a first material of construction (e.g., steel] and the manifold is constructed of a second material of construction [e.g., aluminum or an alloy thereof], wherein the first material of construction has a tensile strength, compressive strength, yield strength, and/or density that is greater than that of the second material of construction.
Deigner is in the art of cylindrical vibration dampers (abstract) and teaches wherein an outer tube (cylinder tube 5, Fig. 1) is constructed of a first material of construction {e.g., steel] (tube 5 is generally made of steel, Col. 4, Ln. 29-31) and the manifold (container tube 3, Fig. 1) is constructed of a second material of construction [e.g., aluminum or an alloy thereof] (container tube 3 is made of aluminum, Col. 3, Ln. 57-60), wherein the first material of construction has a tensile strength, compressive strength, yield strength, and/or density that is greater than that of the second material of construction (steel has a higher tensile strength, compressive strength, yield strength, and density than aluminum).
It would have been obvious to one of ordinary skill in the art before the time of the invention was effectively filed to modify Nakadate with the teaching of Deigner for the purpose of keeping the weight of the vibration damper low (Deigner, Col. 3, Ln. 57-60) while still having sufficient strength, thereby increasing fuel economy in a vehicle.
Regarding claim 21 to have made the manifold assembly of Nakdadate, as modified and as explained above, would have been obvious for the reasons above.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakadate/Rottenberger as applied to claim 1 above, and further in view of U.S. Publication 2015/0158364 to King et al..
Regarding claim 5 Nakadate, as modified, lacks specifically showing an end cap with an eyelet (however this appears to be the case but it has been cut-off in figure 1).
King et al. shows such an end cap/ring combination in figure 1 at 14.
One having ordinary skill in the art before the time the invention was effectively filed would have found it obvious sealed one end of the assembly of Nakadate in the area of numeral 8 with an end cap/ring assembly, as taught by King, since this is a notoriously well known way of sealing the end of an absorber assembly to secure it to a suspension component of the vehicle.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Nakadate/Rottenberger as applied to claim 1 above, and further in view of Schmidt 10,400,844.
	Regarding claim 9 Nakadate, as modified, lacks specifically attaching the manifold to the outer tube with threaded locknuts.
	The reference to Schmidt shows a similar damper assembly to that of Nakadate and has a manifold arrangement at 12 with connecting elements 16,17 for attachment to the shock absorber tube 10.  
	It would have been obvious to have used any well known mechanical fastening arrangement to secure the manifold 43,45 in Nakadate to the tube using a mechanical fastening arrangement, as generally taught by Schmidt et al., as an equivalent fastening arrangement to a locknut assembly.  Although not applied see element 9 in Coquet U.S. 2005/01732113.
Allowable Subject Matter
Claims 4,8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 25-33 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



Cps
7/20/22